Citation Nr: 1104415	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the 
right knee.

2.  Entitlement to service connection for osteoarthritis of the 
left knee.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for anxiety disorder 
(claimed as stress).

7.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1973 to 
August 1980.  He had subsequent service in the Army National 
Guard and the Army Reserves from 1980 until December 2005.

This matter is before the Board of Veterans' Appeals (Board) from 
a September 2008 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which denied 
service connection for osteoarthritis of the right knee, 
osteoarthritis of the left knee, "right foot", "left foot", 
"back", stress, and allergic rhinitis.

The anxiety disorder issue has been recharacterized to more 
accurately reflect the medical evidence of record.

In November 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claim folder. 

During the hearing, the Veteran stated that he would be 
submitting additional private treatment records prior to January 
15, 2011, and that he wished to waive initial RO consideration.  
No additional evidence has been received.  

The issues of entitlement to service connection for 
osteoarthritis of the right knee, osteoarthritis of the left 
knee, a right foot disability, and a left foot disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In November 2010, prior to the promulgation of a decision, 
the Veteran testified that he wished to withdraw the issue of 
service connection for allergic rhinitis.

2.  The preponderance of the evidence shows no relationship 
between the Veteran's anxiety disorder and service.

3.  There is no competent evidence of a current back disability.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal with respect to 
the claim for service connection for allergic rhinitis, the Board 
does not have jurisdiction to consider the claim and it is 
dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  The criteria for service connection for anxiety disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Veteran testified during his November 2010 hearing that he 
wished to withdraw the issue of service connection for allergic 
rhinitis.  A Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. § 
20.202.  Accordingly, the Board does not have jurisdiction and 
this issue is dismissed.

II.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  A January 2008 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter also notified the Veteran of regulations pertinent to the 
establishment of an effective date and of the disability rating.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service and private treatment records and 
provided the Veteran with an opportunity to testify.  There is no 
indication of any additional relevant evidence that has not been 
obtained.  During the November 2010 DRO hearing, the Veteran 
testified that he did not seek medical treatment very often 
during service because he is the type of person who does not 
complain.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the Veteran's 
claim file; and the Veteran has not contended otherwise.  

A medical opinion was not provided with respect to either of the 
disabilities.  In a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  A medical examination is necessary when the 
record (1) contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence, which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical evidence 
for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The record does not show any evidence of a current back 
disability.  With respect to anxiety disorder, the STRs show no 
complaints of, treatment for, or diagnosis for anxiety or any 
other psychiatric disorder during the Veteran's active duty 
service.  Under these circumstances, VA's duty to assist doctrine 
does not require that a veteran be afforded a medical examination 
as there is no reasonable possibility that a VA examination would 
aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

III.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  This may include some medical matters, such as 
describing symptoms or relating a contemporaneous medical 
diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Back Disability

The Veteran claims that he developed a back disability during 
active service.  Specifically, he testified that he injured his 
back due to his work as a truck driver.  The Veteran further 
contends that he currently experiences back pain "all the 
time."

The March 1973 entrance examination report and the July 1980 
separation examination report both contain a normal clinical 
evaluation of the spine.  The accompanying July 1980 medical 
history report shows that the Veteran denied a history of 
recurrent back pain.

Post-service VA medical records reveal no diagnosis of or 
treatment for any chronic back disability.  Post-service private 
medical records establish that the Veteran has periodically 
complained of back pain, but his doctor has not diagnosed any 
disease or disability of the back.  

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Pain alone, without any impact on function or objectively 
observable physical manifestation, is not considered a 
disability.  The medical evidence of record does not show any 
current back disability.  While the Veteran is competent to 
describe subjective pain, he does not have the medical education 
or training to render a diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Further, there is no credible evidence of a nexus to service.  
STRs show no back injuries or problems, and the Veteran made no 
subjective complaints of back problems during service or at 
separation.  

There is no current, service connectable back disability, nor is 
there evidence of a nexus to service.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; service connection for a back disability 
is not warranted.

Anxiety Disorder 

The STRs disclose no psychiatric findings, to include anxiety.  
The March 1973  entrance examination report and July 1980 
separation examination report both reveal a normal psychiatric 
assessment.  The Veteran denied having a history of nervous 
trouble in the July 1980 accompanying medical history report.  

Private treatment records from November 2003 to May 2006 show a 
current diagnosis of anxiety disorder.  The Veteran was first 
diagnosed with anxiety in November 2003 while in the Army 
Reserves after learning that he was going to be reactivated and 
deployed to Iraq.  He felt depressed and was unable to eat or 
sleep.  He cried easily and was excessively anxious and worried.  
The doctor initially diagnosed "mixed anxiety depression grief 
reaction," then later diagnosed severe anxiety stress reaction; 
she prescribed Valium.  A separate November 2003 record notes 
that the Veteran called his doctor to let her know that he would 
not be going to Iraq because his knees "did not pass the test."  
He stated that he felt "a lot better" and was less stressed.  
The next mention of an anxiety disorder is an April 2005 letter 
from his doctor stating that the Veteran suffered from severe 
anxiety and should be released or pardoned from active duty.  A 
March 2006 treatment record shows that the Veteran complained of 
"extreme stress on the job."  That same month, he was 
hospitalized for chest pain.  A July 2006 letter from the 
Veteran's doctor to his civilian employer stated that the stress 
from the Veteran's position as emergency dispatch operator had 
exacerbated his condition.

The STRs are negative for any findings attributable to anxiety.  
It is pertinent to note that the separation examination was 
negative for any psychiatric findings, to include anxiety, which 
weighs against the claim, and the Veteran specifically indicated 
that he did not have nervous trouble.  The initial post-service 
medical evidence showing a diagnosis of anxiety is dated in 2003.  
The gap of time of between service and the first medical evidence 
of disability also weighs against the Veteran's claim.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Subsequent post-service medical records show a diagnosis of, and 
treatment for, anxiety disorder, but they do not include a 
competent medical opinion suggesting a nexus between this 
disorder and the Veteran's active duty service.  Importantly, 
during his November 2010 hearing, the Veteran specifically stated 
that he developed anxiety as a result of learning that he was 
going to be mobilized to Iraq, which was subsequent to his active 
duty service and not during a period of active duty for training 
(ACDUTRA). 

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; service connection for anxiety disorder, 
claimed as stress, is not warranted.


ORDER

The appeal with respect to the claim for entitlement to service 
connection for allergic rhinitis is dismissed.

Service connection for anxiety disorder (claimed as stress) is 
denied.

Service connection for a back disability is denied.


REMAND

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(21)(24), (West 
2002); 38 C.F.R. § 3.6(a) (2009).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) duty in which the individual concerned was disabled 
from injury incurred in the line of duty.  Id.  Accordingly, 
service connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated, while performing 
ACDUTRA or from injury incurred or aggravated while performing 
INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131. ACDUTRA includes 
full time duty performed by members of the National Guard of any 
state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes 
duty other than full time duty performed by a member of the 
Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

Knees

The Veteran claims that he developed disabilities in both knees 
during active service.  Specifically, he testified that he 
injured his knees as a result of running in boots during service.  
He reportedly experienced swelling and aching of both knees 
during and after service.  The Veteran further contends that he 
has constant knee pain.

The March 1973 entrance examination report and the July 1980 
separation examination report both contain a normal clinical 
evaluation of the knees.  The accompanying July 1980 medical 
history report shows that the Veteran denied a history of a 
tricked or locked knee.

A private treatment record dated August 1995 contains a diagnosis 
of right knee patella condrosis.  The physician instructed the 
Veteran to wear a knee mobilizer for two weeks.

Private treatment records dated April 2003 to May 2008 contain a 
current diagnosis of osteoarthritis in both knees.  In April 
2003, the Veteran stated that he had been having knee problems 
"for many years."  In November 2003, the Veteran reported that 
his leg "locks up."  Later that month, he informed his doctor 
that his knees "did not pass the test" and that he would not be 
deploying.  

STRs dated November 2003 confirm that the Veteran was unfit for 
duty due to bilateral knee pain, anxiety, and chronic low back 
pain.  He subsequently received a medical board discharge.

Given the diagnosis of osteoarthritis that is of record and the 
Veteran's assertions that he has experienced knee pain since 
service, the Veteran must be accorded a VA orthopedic examination 
to determine the nature, extent and etiology of his current knee 
disabilities.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).


Feet

The Veteran claims that he developed disabilities in both feet 
during active service.  Specifically, he testified that he 
injured one of his feet during active duty.  He reportedly was 
treated by a civilian doctor and diagnosed with plantar fasciitis 
the month after his August 1980 discharge.  He further contends 
that he currently experiences swelling of both feet, especially 
the left foot.  

The March 1973 entrance examination report and the July 1980 
separation examination report both contain a normal clinical 
evaluation of the feet.  The accompanying July 1980 medical 
history report shows that the Veteran denied a history of foot 
trouble.

A February 1982 STR shows that the Veteran injured his left great 
toe when a jack stand fell on his left foot.  The claim file 
contains a line of duty finding.  This occurred while the Veteran 
was on either ACDUTRA or INACDUTRA.

An October 1991 enlistment examination for the Army National 
Guard shows that the Veteran was diagnosed with pes planus, 
bilateral, mild, asymptomatic.

Based on the foregoing, the Veteran should be provided with an 
opportunity to provide evidence showing that a disease or injury 
of the feet was incurred during a period of ACDUTRA, or that a 
foot injury was incurred during a period of INACDUTRA. The feet 
claims must also be remanded for a VA examination to obtain an 
opinion as to whether any current foot disability is related to 
the Veteran's active duty service or was aggravated by a period 
of ACDUTRA or INACDUTRA. See McClendon v. Nicholson, 20 Vet. App. 
79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran for any additional 
identifying information he may be able 
to provide, to include names, dates of 
treatment and locations of physicians 
or medical treatment facilities who 
have treated him for a bilateral foot 
disorder from the time of his 1980 
active duty discharge to the present.  
Acquire any such records after having 
received a signed release from the 
Veteran, and associate these records 
with the claim file.

2.	Obtain verification of the Veteran's 
periods of active duty for training 
(ACDUTRA) and inactive duty for 
training (INACDUTRA) with the Army 
Reserves and the Army National Guard.

3.	After the completion of #1 and #2, 
schedule the Veteran for a VA 
orthopedic examination.  The claim 
folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.  The examiner 
should provide opinions, with adequate 
rationale:

a)	as to whether it is at least as 
likely as not that any current 
foot or knee disability had its 
onset during the Veteran's active 
duty period (April 1973 to August 
1980);

b)	as to whether it is at least as 
likely as not that any current 
foot or knee disability was 
aggravated by an injury or disease 
incurred during a period of 
ACDUTRA or INACDUTRA.  The 
examiner must specifically address 
STRs dated February 1982 and 
October 1991, the August 1995 
private treatment record, and the 
Veteran's November 2010 testimony.  

A complete rationale must be provided 
for all opinions.

If the examiner feels that the requested 
opinions cannot be rendered without 
resorting to speculation, the examiner 
should state whether the need to 
speculate is caused by a deficiency in 
the state of general medical knowledge 
(i.e. no one could respond given medical 
science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or 
the examiner does not have the needed 
knowledge or training).

4.	Following completion of any additional 
development deemed appropriate, 
readjudicate the Veteran's claims of 
entitlement to service connection for 
osteoarthritis of both knees, a right 
foot disability, and a left foot 
disability.  If any benefit sought on 
appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case (SSOC), and an 
appropriate period of time allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
	RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


